Per Curiam.
While the evidence disclosed that the plaintiff, a real estate operator, was suffering from a disease of the heart which limited his activities to some extent, he failed to establish by a fair preponderance of evidence that such disease totally disabled him within the definition contained in either policy.
The judgments should be reversed, with costs, and the complaints dismissed, with costs.
Present •— Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgments unanimously reversed, with costs, and complaints dismissed, with costs.